Citation Nr: 0735600	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  06-37 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) VA Pittsburgh Healthcare 
System 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for a period of treatment at non-VA rehabilitation 
hospital from May 18, 2005 to June 20, 2005.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision letter.  

The veteran and his daughter testified before the undersigned 
Veterans Law Judge in August 2007.  The veteran also had a 
hearing at the Highland Drive VA Pittsburgh Healthcare System 
in September 2006.  

After the Board hearing, the veteran submitted additional 
evidence with a waiver of initial RO jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

In a veteran's statement, he said that he had post-traumatic 
stress disorder (PTSD) and evidence to support that.  In 
addition, an April 25, 2005, email by a VA employee it was 
stated that he gave advice to the veteran's daughter on how 
to file a claim for PTSD.  Therefore, the issue of service 
connection for PTSD is referred to the RO for further action.  



FINDINGS OF FACT

1.  The veteran currently does not have a service-connected 
disability.  

2.   The veteran was initially hospitalized for a ruptured 
aneurism from March 16, 2005 to May 18, 2005, at a non-VA 
hospital and then transferred for non-emergent rehabilitative 
care from May 18, 2005 to June 20, 2005, at Jefferson 
Regional Hospital's Rehabilitation Unit.  

3.  The veteran is shown to have had private health insurance 
during this period and was initially enrolled in VA health 
care system beginning on April 22, 2005.  



CONCLUSION OF LAW

The claim for the payment or reimbursement of unauthorized 
medical expenses for treatment at a non-VA rehabilitation 
facility from May 18, 2005 until June 20, 2005, have not been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 17.120, 17.1000-17.1008 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken. 

However, the provisions of the Veterans Claims Assistance Act 
(VCAA) do not apply to claims for benefits governed by 38 
C.F.R. Part 17. 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(the regulations implementing the Veterans Claims Assistance 
Act apply only to claims for benefits governed by 38 C.F.R. 
part 3); see Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002) (The VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).  


II. Analysis

The veteran seeks payment or reimbursement for expenses 
incurred at Jefferson Regional Hospital Rehabilitation Unit 
from May 18, 2005 until June 20, 2005.   Specifically the 
veteran testified that he received treatment at a non-VA 
facility since they were told there were no beds available at 
a VA rehabilitation facility.  

On March 16, 2005, the veteran was admitted to Jefferson 
Regional Hospital for a ruptured aneurism.  The veteran had 
private health insurance, and his family was told that his 
health insurance would only cover 21 days in the hospital.  

On April 22, 2005, a completed application for VA health 
benefits was received, and the veteran was determined to be 
in Priority Group 5 for individuals who are either 
nonservice-connected or have a non-compensable service 
connected rating  and whose annual income falls below the 
established VA means test threshold.  

On May 15, 2005, the veteran was transferred to Jefferson 
Regional Hospital Rehabilitation Unit for five weeks of 
rehabilitation.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 U.S.C.A. § 
17.54 (2006).  The veteran is not asserting, nor does the 
evidence otherwise show, that his treatment at Jefferson 
Regional Hospital Rehabilitation Unit from May 15, 2005 until 
June 20, 2005 was authorized in advance.  However, he does 
assert that he went to that rehabilitation facility since his 
family was told that there were no beds available at the VA 
rehabilitation hospital.  

The legal criteria governing reimbursement or payment of the 
cost of unauthorized medical services are specifically set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Under the applicable law and regulations (and because the 
veteran was not a participant in a vocational rehabilitation 
program), in order to be entitled to payment of unauthorized 
medical expenses incurred at a private hospital, all of the 
following must be shown:

(a)  The treatment was either for an adjudicated service- 
connected disability, or a nonservice-connected disability 
associated with and held to be aggravating a service- 
connected disability, or any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability;

(b)  A medical emergency existed and delay would have been 
hazardous to the life or health; and,

(c)  No VA or other Federal facilities were feasibly 
available.

38  U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Hayes v. 
Brown, 6 Vet. App. 66 (1993).  

All three statutory requirements herein above must be met 
before reimbursement can be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).  

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 
the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
because he has not satisfied all of the three necessary 
criteria.  

Specifically, the veteran is not in receipt of service 
connection for any disability.  Nor is there any indication 
the veteran has a total disability permanent in nature as the 
result of service connected disability.  

Likewise, there is no evidence the veteran is participating 
in a rehabilitation program.  Accordingly, there is no basis 
to establish entitlement to reimbursement under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120.  

The Board notes that 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home or 
domiciliary care under such system within the last 24-month 
period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728.  

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).  However, the Board 
finds that this was not an emergency situation since he was 
being transferred to a rehabilitation hospital at that time.  

The veteran contends that notwithstanding his lack of service 
connected disability, he should be reimbursed for the private 
treatment rendered in May 2005, because he was unable to 
obtain the needed care at a VA facility.  

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24- month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.  
See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  

To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  See 38 
C.F.R. § 17.1002.  

In this case the Board finds that the veteran does not 
satisfy the criteria under 38 C.F.R. § 17.1002 for payment or 
reimbursement of the medical expenses at issue. Specifically, 
the veteran's treatment at the Rehabilitation Hospital was 
not emergency care.  

In addition, the veteran is shown to have had private health 
plan coverage that paid part of his medical care and to have 
enrolled in the VA health care system just prior to the date 
of service.  As such, the veteran is ineligible for payment 
or reimbursement of unauthorized medical expenses.  

The Board has carefully considered the veteran's contentions 
concerning the circumstances surrounding his treatment at 
Jefferson Regional Rehabilitation Unit from May 15, 2005, 
until June 20, 2005, but the claim must be denied under the 
law because the facts of the case meet all of the 
requirements outlined in 38 C.F.R. § 17.1002.  It also is not 
shown that the veteran was misled or detrimentally relied on 
information provided by VA.  

Thus, as the veteran's claim has failed to meet all of the 
necessary conditions under 38 U.S.C.A. § 1725 and 38 C.F.R. 
§§ 17.1000-1008 (2007), the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  

However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  





ORDER

The claim for payment or reimbursement of private medical 
expenses for a period of rehabilitative treatment at a non-VA 
medical facility from May 18, 2005 to June 20, 2005 must be 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


